

117 SRES 108 ATS: To make technical corrections to the amendments made by Senate Resolution 30 (117th Congress) to Senate Resolution 458 (98th Congress), and for other purposes.
U.S. Senate
2021-03-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 108IN THE SENATE OF THE UNITED STATESMarch 11, 2021Mr. Schumer submitted the following resolution; which was considered and agreed toRESOLUTIONTo make technical corrections to the amendments made by Senate Resolution 30 (117th Congress) to Senate Resolution 458 (98th Congress), and for other purposes.1.Pay of staff displaced by a change in leadershipSection 6 of Senate Resolution 458 (98th Congress), agreed to October 4, 1984, is amended—(1)in subsection (a)—(A)in paragraph (3)(A)—(i)in the matter preceding clause (i), by striking an employee;(ii)in clause (i), by inserting an employee before of a committee;(iii)in clause (ii)— (I)by inserting an employee before in an office; and(II)by striking or or at the end; (iv)in the first clause designated as clause (iii), as added by Senate Resolution 805 (116th Congress), agreed to December 17, 2020—(I)by inserting an employee before in an office; and(II)by adding or at the end; (v)by redesignating the second clause designated as clause (iii), as added by Senate Resolution 30 (117th Congress), agreed to February 3, 2021, as clause (iv); and (vi)in clause (iv), as so redesignated, in the matter preceding subclause (I), by inserting an employee or officer (including the Sergeant at Arms and Doorkeeper of the Senate and the Secretary of the Senate) in the office before of; and(B)in paragraph (4)—(i)in subparagraph (A)—(I)in clause (iii), by striking employment described in paragraph (3)(A)(iii)(I) and inserting an individual described in paragraph (3)(A)(iv)(I); and(II)in clause (iv), by striking employment described in paragraph (3)(A)(iii)(II) and inserting an individual described in paragraph (3)(A)(iv)(II); and(ii)in subparagraph (B)—(I)by striking or after the expiration and inserting after the expiration; and(II)by inserting or after the change in the individual occupying the position described in clause (iii) or (iv) of subparagraph (A), as applicable, after clause (ii) or (iii) of paragraph (3)(A),; and(2)in subsection (c)—(A)in paragraph (1)(A), by striking clause (i) or (ii) and inserting clause (i), (ii), or (iv); and(B)in paragraph (2), by striking such employee and inserting such displaced staff member.